


110 HCON 103 : Providing for a conditional adjournment of

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 103
		IN THE SENATE OF THE UNITED STATES
		  
		
			March 29, 2007
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives and a conditional recess or adjournment of the
		  Senate.
	
	
		That when the House adjourns on the
			 legislative day of Thursday, March 29, 2007, or Friday, March 30, 2007, on a
			 motion offered pursuant to this concurrent resolution by its Majority Leader or
			 his designee, it stand adjourned until 2 p.m. on Monday, April 16, 2007, or
			 until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution, whichever occurs first; and that when the Senate recesses or
			 adjourns on Thursday, March 29, 2007, on a motion offered pursuant to this
			 concurrent resolution by its Majority Leader or his designee, it stand recessed
			 or adjourned until noon on Tuesday, April 10, 2007, or such other time on that
			 day as may be specified by its Majority Leader or his designee in the motion to
			 recess or adjourn, or until the time of any reassembly pursuant to section 2 of
			 this concurrent resolution, whichever occurs first.
		2.The Speaker of the House and the Majority
			 Leader of the Senate, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader of
			 the Senate, shall notify the Members of the House and the Senate, respectively,
			 to reassemble at such place and time as they may designate if, in their
			 opinion, the public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives March 29, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
